PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/296,650
Filing Date: 5 Jun 2014
Appellant(s): Hummer, Gregory, J.



__________________
John M. Ling
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 16, 2021, which is appealing from the Final Office Action mailed May 14, 2020. 

Every ground of rejection set forth in the Office action dated May 14, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-4, 8, 11-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Drucker (US 2006/0190300 A1), hereinafter “Drucker,” in view of Karp et al. (US 7,096,196 B1), hereinafter “Karp,” in view of Stellin, "The Buddy System, or the Buyer's Broker," September 15, 2011, hereinafter "Stellin," in view of Peterson et al. (US 8,949,708 B2), hereinafter “Peterson.”  
Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Drucker (US 2006/0190300 A1), hereinafter “Drucker,” in view of Karp et al. (US 7,096,196 B1), hereinafter “Karp,” in view of Stellin, "The Buddy System, or the Buyer's Broker," September 15, 2011, hereinafter "Stellin," in view of Peterson, in view of Trulia, Is a Contract Dead if the Closing Date is Passed, https://www.trulia.com/voices/Home_Selling/Is_a_contract_dead_if_the_closing_date_is_passed_-385090, May 20, 2012, hereinafter "Trulia." 
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Drucker (US 2006/0190300 A1), hereinafter “Drucker,” in view of Karp et al. (US 7,096,196 B1), hereinafter “Karp,” in view of Stellin, "The Buddy System, or the Buyer's Broker," September .  
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Drucker (US 2006/0190300 A1), hereinafter “Drucker,” in view of Karp et al. (US 7,096,196 B1), hereinafter “Karp,” in view of Stellin, "The Buddy System, or the Buyer's Broker," September 15, 2011, hereinafter "Stellin," in view of Peterson, in view Burchetta et al. (US 6,954,741 B1), hereinafter “Burchetta.”   
(2) Response to Argument
Appellant’s arguments begin on Page 6 and continue through Page 15. 
35 U.S.C. 101 Rejections: 
Pages 6-7 recite portions of the 2019 Revised Patent Subject Eligibility Guidance. Appellant’s then, on Pages 8 and 9 recite claim language and states that the processor qualifies as integral to the claims such that it integrates the claim, as a whole, into a practical application. Appellant has provided no rationale or evidence that the processor is integral to the claims. Looking at MPEP 2106.05(b), when determining whether a claim integrates a judicial exception into a practical application, the following is relevant: 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008). 
In this case, the processor is a mere generic computer that applies the judicial exception. That is, other than reciting “by a processor,” nothing in the claim elements precludes these steps from practically being performed in the mind. For example, but for the by a processor language, the functional steps, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the by a processor language, the functional steps in the context of this claim encompasses the user manually determining a first settlement amount, communicating the amount, determining whether it was accepted, informing the patient, calculating and communicating a second amount, determining acceptance, informing the patient, updating a bill status, transmitting amounts, receiving an indication, and updating a database. If a claim limitation, under its broadest reasonable interpretation, covers performance of the 
Even for original claim 2 which defines a lookup table or paragraph 28 which discusses automatic calculations, this is still just a generic processor performing generic computer functions, which the MPEP clearly states does not qualify as integral to the claims. 
35 U.S.C. 103 Rejections: 
Appellant makes one argument for each of the independent claims – namely that Drucker does not disclose declining the initial amount, rather it just discloses accepting the initial amount. The Examiner disagrees that this feature is not taught specifically because Paragraph 90 discloses that the negotiations are to decrease the amount owed to the medical provider and Paragraph 100 disclose calling the medical service provider to initiate potential negotiations.  Further, Page 8, paragraph [0092] discloses contacting the service provider to see if he agrees on the payment recommendation and repricing amount of the medical bill. This also clearly shows a decrease in the amount owed to the provider
The Examiner notes that the claim language states “determining whether the medical provider accepted or declined the…amount”, not accepted and declined the amount. Regardless, even if this was claimed, this is taught in two ways: first, implicit in an acceptance agreement is non-acceptance. If the service provider does not agree to the payment recommendation and repricing, this is declining the payment recommendation and repricing. Then, Peterson goes even further to disclose on Page 4, lines 29-35 transmitting a URL that identifies a template that specifies required electronic signature data.  Typically, the transmitted URL is embedded in a Web page or other document (e.g., email) that can be accessed on a client device for purposes of 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        

Conferees:
/JONATHAN DURANT/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687     
                                                                                                                                                                                                   Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.